Citation Nr: 9918807	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  90-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple 
sclerosis and, if so, whether the reopened claim should be 
granted.  
2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hydrocephalus 
and, if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1966.  
He served on active duty for training from September 12 to 
September 27, 1981, and from July 10 to July 25, 1982.  

This matter previously came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1987 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In a decision dated in September 
1988, the Board denied the veteran's claims of entitlement to 
service connection for hydrocephalus and multiple sclerosis. 

In a June 1989 rating decision, the RO continued the denial 
of service connection for hydrocephalus and multiple 
sclerosis.  The veteran appealed, and in a decision dated in 
September 1990, the Board denied the veteran's claims.  In 
January 1992, the United States Court of Veterans Appeals 
(United States Court of Appeals for Veterans Claims since 
March 1, 1999) (Court) granted the unopposed motion of the 
Secretary of Veterans Affairs (Secretary) for remand of the 
case to the Board, and the Court vacated the September 1990 
Board decision.  In July 1992, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claims of entitlement to service connection for 
hydrocephalus and multiple sclerosis.  In May 1993, the Court 
granted a motion of the Secretary for remand in this case and 
vacated the 1992 Board decision.  In March 1994, a Hearing 
Officer at the RO found that new and material evidence had 
been added to the record, and after review of all the 
evidence denied the claims.  The veteran continued his 
appeal.  

In a decision dated in May 1995, the Board determined that 
subsequent to its September 1988 decision, new and material 
evidence had not been submitted to reopen the veteran's 
claims.  In its analysis, the Board used the criteria set 
forth by the Court in Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) for the test it applied to determine whether 
evidence was material.  The veteran appealed the Board 
decision.  In its October 1998 order, the Court noted that 
the opinion of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) invalidated the Colvin criteria for 
determining materiality to reopen a previously denied claim.  
The Federal Circuit found that VA's regulation on reopening, 
38 C.F.R. § 3.156(a), was a reasonable interpretation of the 
materiality requirement in 38 U.S.C.A. § 5108 and governed 
decisions on whether to reopen previously disallowed claims.  
The Court vacated the May 1995 Board decision and held that 
in light of Hodge, remand was necessary in order for the 
Board to apply 38 C.F.R. § 3.156(a) and Hodge.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
hydrocephalus and, if so, whether the reopened claim should 
be granted is addressed in the remand at the end of this 
action.


FINDINGS OF FACT

1. In a decision dated in September 1988, the Board denied 
service connection for multiple sclerosis.  
2. Evidence added to the record since the September 1988 
Board decision includes evidence which is neither 
duplicative nor cumulative of evidence previously of 
record and is sufficiently significant that it must be 
considered to fairly decide the claim for service 
connection for multiple sclerosis.  

3. The claim for service connection for multiple sclerosis is 
plausible.







CONCLUSIONS OF LAW

1. Evidence received since the September 1988 Board decision 
denying entitlement to service connection for multiple 
sclerosis is new and material, and the claim for service 
connection for multiple sclerosis is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).  

2. Evidence of a well-grounded claim for service connection 
for multiple sclerosis has been submitted.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  The term active 
service includes active duty and also includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991); 38 C.F.R. § 3.6 (1998).  In addition, 
service connection for multiple sclerosis may be established 
on a presumptive basis if the disease is manifest to a degree 
of 10 percent or more within 7 years after separation 
service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (1998).  

In a decision dated in September 1988, the Board denied 
service connection for multiple sclerosis.  Evidence of 
record included service medical records.  The veteran's 
neurological system was evaluated as normal at his enlistment 
examination in July 1963 and at his separation examination in 
May 1966.  There were no pertinent complaints recorded in the 
Report of Medical History section of the examination report 
on either occasion.  Chronological service medical records 
for the veteran's period of active service from 1963 to 1966 
include no complaint, finding or diagnosis related to 
multiple sclerosis.  

Other evidence of record in September 1988 included clinical 
records from a Dr. Hansen dated from April 1978 to March 1981 
showing that the veteran complained of malaise and feeling 
tired in the morning and also showing that the physician 
talked with the veteran concerning decreased libido.  Dr. 
Hansen listed malaise and depression as among the veteran's 
problems and in August 1978 prescribed Elavil.  In January 
1979, Dr. Hansen noted that the veteran had stopped taking 
Elavil.  Also of record was a statement dated in September 
from Gary A. Babcoke, M.D., who reported that he first 
treated the veteran in September 1982 and that the veteran's 
problems from September 1982 to September 1983 were weight 
loss and loose stool; Dr. Babcoke said that test results were 
within normal limits.  He also stated that he noted a 
neurological disorder in late November 1983 and referred the 
veteran to a Dr. Cohen.  

In a December 1983 letter to Dr. Babcoke, Hyman L. Cohen, 
M.D. stated that he had examined the veteran the previous 
day.  He stated that the veteran had ataxia, walked on a 
broad base and had difficulty with tandem walking.  He said 
the veteran's optic discs were slightly pale.  In a history 
and physical examination report from Porter Memorial Hospital 
concerning hospitalization in December 1983, Dr. Cohen stated 
that the veteran gave a history of difficulty in walking for 
about two years.  The veteran said his legs gave out and his 
right leg kicked out to the right involuntarily at times.  He 
also complained that his legs were stiff and weak and that 
they jerked at times.  The veteran noted that he had 
developed difficulty in writing and printed as the result.  
The veteran also reported that he felt generally weak and had 
occasional leg cramps.  He said he had occasional trouble 
with control of bowel and bladder during the past year and 
had increased frequency.  The veteran reported he had noted a 
memory deficit.  His mood was reportedly different in that 
his affect seemed to be more flattened.  On examination, the 
veteran walked on a broad base.  He had difficulty with 
tandem walking, and the right foot turned out somewhat.  
Examination of the cranial nerves revealed that the disks 
were slightly pale.  Dr. Cohen stated that a computed 
tomography (CT) scan the prior day revealed a hydrocephalus, 
most likely of the obstructive type.  

In a letter dated in February 1984, Antonio D. Zelaya, M.D., 
reported to Dr. Babcoke that the veteran had a 
ventriculoperitoneal shunt put in in mid-December 1983 
because of adult onset hydrocephalus.  The physician stated 
the veteran's ataxia was a lot better, but weak legs were 
still a significant problem.  He said that weakness was most 
likely secondary to stretching of the cortex spinal tracts by 
the enlarged ventricles.  In a March 1984 letter, Dr. Zelaya 
said that the strength in the veteran's legs was better and 
his general neurological examination was unremarkable.  

The record also included a February 1985 letter to Dr. 
Babcoke from Lalit B. Savla, M.D., who stated he had examined 
the veteran in December 1984.  During the visit, the veteran 
mentioned that his right leg gave out more frequently and 
during walking he kicked out to the right involuntarily.  The 
veteran reported his symptoms of frequency and dribbling were 
more noticeable and there were some lapses in his recent 
memory.  Dr. Savla stated that the veteran's present 
symptomatology raised the question regarding adequate 
functioning of the shunt or that one should consider the 
etiology of demyelinating diseases.  

Also of record was a May 1985 letter from Frederick E. 
Pfeiffer, M.D., of the Mayo Clinic who reported that he had 
conducted an evaluation of the veteran in April 1985.  Dr. 
Pfeiffer noted that the veteran had developed symptoms of 
depression, impotence and fatigue three years earlier.  He 
also noted that two years earlier progressive right leg 
incoordination developed and that a CT scan ultimately 
revealed evidence of hydrocephalus.  Dr. Pfeiffer noted that 
shunting did not improve the veteran's symptoms and that 
since that time he had developed difficulty in controlling 
his right arm and urinary urgency.  He stated that test 
results taken together with the veteran's clinical findings 
were all diagnostic of demyelinating disease and that the 
most likely cause of such a demyelinating disease would be 
multiple sclerosis.  Dr. Pfeiffer stated that he thought that 
the hydrocephalus had been asymptomatic and was only 
discovered because CT scanning was performed due to the 
symptoms of multiple sclerosis.  

At a VA examination in October 1987, the veteran related a 
history of progressive weakness of his lower extremities for 
years.  He said he later had easy fatigability and loss of 
coordination and balance.  He reported that he had been 
diagnosed with early multiple sclerosis and hydrocephalus.  
He also related that work-up at Mayo Clinic in 1984 confirmed 
the diagnosis of multiple sclerosis.  On examination, the 
veteran's gait was ataxic and broad based.  He had difficulty 
tandem walking, and his balance and coordination were poor.  
Strength in the lower extremities was 3/5.  The diagnosis 
included multiple sclerosis.  

At a hearing at the RO in March 1988, the veteran testified 
that he went on a two-week National Guard active duty drill 
in the summer of 1982.  He testified that during a four-mile 
march he noticed extreme fatigue and incoordination in his 
right leg, with his right leg kicking out to the side.  He 
testified that he had difficulty completing the march.  He 
testified that he did not report for treatment at that time 
because he thought the weakness and problems with his right 
leg were due to a fracture many years earlier.  He testified 
that after the two-week drill, he continued with a fitness 
program, but instead of getting stronger, he continued to 
have problems with weakness in his legs and the turning out 
to the side.  He testified that he went inactive with the 
National Guard in 1983 because of problems with his right leg 
incoordination and extreme fatigue.  He testified that at 
that time he saw an orthopedic doctor, Dr. Olsen, who took an 
X-ray and noted a healed compound fracture of his leg.  He 
testified that in the summer of 1984, Dr. Savla diagnosed him 
as having multiple sclerosis.  

At the hearing, the veteran testified that prior to his 
active duty period in 1982 he had not noticed the fatigue, 
weakness and incoordination of his right leg, but had noticed 
it constantly since then.  The veteran testified there was no 
doubt in his mind that multiple sclerosis manifested itself 
while he was serving on active duty with the National Guard 
in the summer of 1982.  His representative argued that the 
veteran's active duty for training in the National Guard 
either hastened the onset of the veteran's multiple sclerosis 
or severely aggravated any multiple sclerosis that might have 
been developing at the time.  

At the March 1988 hearing, the veteran's wife testified that 
when he came back from his two weeks of active duty in 1982, 
the veteran's leg was weak and he could not walk.  She 
testified that she sometimes participated with the veteran in 
his fitness program after his drill period.  She testified 
that the veteran complained of fatigue and she noticed 
problems with his leg including a limp.  She testified that 
she noticed this from the time he came back in 1982 until the 
veteran stopped his fitness program.  

In its September 1988 decision, the Board denied entitlement 
to service connection for multiple sclerosis.  The Board 
found that multiple sclerosis was not manifested during the 
veteran's active service or active duty for training, and the 
Board further found that multiple sclerosis was not present 
to a compensable degree during the seven-year period after 
active service.  Based on these findings, the Board concluded 
that the veteran did not have multiple sclerosis that was the 
result of disease or injury incurred in or aggravated by 
service and further concluded that multiple sclerosis could 
not be presumed to have been incurred in service.  

Generally, when the Board disallows a claim, the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the September 1988 Board decision 
includes a May 1999 memorandum from Craig N. Bash, M.D.  In 
his memorandum, Dr. Bash, a neuroradiologist, who is 
Assistant Professor of Radiology at the Uniformed Services 
University of Health Sciences and Associate Director of 
Medical Services, Paralyzed Veterans of America, stated that 
he had reviewed the veteran's claims file, including his 
service medical records and private and VA medical records.  
Dr. Bash then stated his impression and said that given the 
events described by the veteran and his witnesses, it 
appeared likely the exercise in the heat of July 1982 caused 
the veteran's multiple sclerosis to manifest and caused a 
chronic increase in the level of disability.  

Dr. Bash went on to say that one current theory suggested the 
predilection to develop multiple sclerosis might begin during 
the formation of the myelin sheath.  He said that subsequent 
events then continually degrade the insulating effect of the 
myelin sheath producing debilitating symptoms that become 
clinically apparent.  Dr. Bash stated it was therefore likely 
that multiple sclerosis was present when the veteran reported 
for training in 1982.  Dr. Bash said that some of the 
veteran's symptoms reported prior to this time may or may not 
have been related to multiple sclerosis, but the diagnosis of 
multiple sclerosis would not then have been justified because 
symptoms would be sub-clinical and there was no clear 
documentation of neurologic dysfunction at different 
locations at different times.  He then said it appeared the 
exercise in the heat of the July 1982 training period caused 
the multiple sclerosis to exacerbate and to remain at 
clinically significant levels which were noticeable by 
witnesses who observed weakness and gait alteration from that 
time forward.  Dr. Bash said that the multiple sclerosis 
appeared to have progressed and subsequently led the veteran 
to seek medical care, leading to the diagnosis of multiple 
sclerosis.  

The medical evidence before the Board in September 1988 
included no medical evidence showing a diagnosis of multiple 
sclerosis until years after the veteran's period of active 
duty for training in 1982 and no medical opinion suggesting 
that the multiple sclerosis was manifested during the period 
of active duty for training in 1982.  Therefore, the May 1999 
memorandum from Dr. Bash expressing his medical opinion that 
the veteran's multiple sclerosis was present when the veteran 
reported for active duty for training in July 1982 and that 
the multiple sclerosis was worsened by this period of active 
duty for training is clearly new and material.  Accordingly, 
the claim is reopened.  

The Board notes that although the veteran has not waived his 
right to have the May 1999 memorandum initially considered by 
the RO, referral of this evidence to the RO for issuance of a 
supplemental statement of the case is not required since the 
Board has granted reopening of the claim.  See 38 C.F.R. 
§ 20.1304 (1998).

Having determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for multiple sclerosis, it next must be determined 
whether the veteran's claim is well grounded in terms of all 
the evidence in support of the claim, generally presuming the 
credibility of that evidence.  See Elkins v. West, 12 Vet. 
App. 209, at 218-19 (1999) (en banc).  

A well-grounded claim is a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In order for a direct 
service connection claim to be well grounded, there must be:  
a medical diagnosis of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence to 
the effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim also may be 
well grounded if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

The record contains medical evidence establishing that the 
veteran has multiple sclerosis and medical evidence 
supportive of the veteran's contention that the multiple 
sclerosis was aggravated during the period of active duty for 
training in July 1982.  Therefore, the Board concludes that 
the claim for service connection for multiple sclerosis is 
well grounded.  


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for multiple sclerosis is 
granted.  


REMAND

Having determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for multiple sclerosis, and having determined that 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a), the next step is to evaluate the merits of the 
claim.  Elkins at 218-19.  This may be done only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been fulfilled.  Id.  

The veteran has contended that his multiple sclerosis was 
either aggravated or became manifest during his active duty 
for training, and he has contended in the alternative that 
multiple sclerosis became manifest within the seven-year 
presumptive period following his separation from active 
service in 1966.  At the February 1994 hearing, the veteran 
testified concerning medical examinations he received in the 
years after his first period of service.  He testified that 
in 1966, after leaving service, he had a physical examination 
at Westville for employment with the State of Indiana.  He 
also testified that in 1968 or 1969 he went to work at Hamlet 
Corporation and he was certain a physical examination was 
done.  Reports of these physical examinations could provide 
information pertinent to the veteran's claim and should be 
obtained.  

It is the opinion of the Board that a current VA examination 
and an additional medical opinion as to etiology of the 
veteran's multiple sclerosis would facilitate its decision.  
The veteran has presented a well-grounded claim for service 
connection for multiple sclerosis, and he is entitled to a 
thorough and contemporaneous medical examination and opinion 
that discusses the etiology of his claimed disability.  See 
Pond v. West, 12 Vet. App. 341 (1999); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The remaining issue before the Board is whether new and 
material evidence has been submitted to reopen a claim for 
service connection for hydrocephalus.  As outlined in the 
Introduction, in its September 1988 decision the Board denied 
service connection for hydrocephalus.  The subsequently 
received evidence includes a letter from the veteran's first 
wife, which was apparently initially associated with the 
veteran's claims file in June 1995.  This evidence has not 
been considered by the RO, and the veteran has not waived his 
right to have this evidence initially considered by the RO.  
The Board will, therefore, return the case to the RO for 
consideration of this evidence with respect to the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hydrocephalus.  See 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom he 
has received treatment or evaluation 
for multiple sclerosis or 
hydrocephalus at any time since 
service, including before, during and 
after his periods of active duty for 
training in September 1981 and July 
1982.  The RO should request that in 
his response the veteran provide the 
name and address of the examiner or 
examining facility in Westville where 
he had a physical examination in 1966 
for employment with the State of 
Indiana.  The RO should also request 
that, if possible, the veteran provide 
information sufficient to obtain the 
report of the physical examination he 
recalls having in 1968 or 1969 when he 
went to work at Hamlet Corporation.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of records identified by 
the veteran, which have not been 
obtained previously.  
2. Then, the RO should arrange for a VA 
neurology examination to determine the 
nature and extent of the veteran's 
multiple sclerosis.  All indicated 
studies should be performed.  The 
claims file must be made available to 
the physician for review.  The RO 
should request that the physician 
perform a detailed review of the 
materials in the claims file, 
including an excerpt from McAlpine's 
Multiple Sclerosis, 2nd Ed., W.B. 
Matthews, Churchill, Livingstone, 
Oxford, UK, 1991, and the May 1999 
memorandum prepared by Craig N. Bash, 
M.D.  The physician should be 
requested to then provide an opinion, 
with complete rationale, as to the 
etiology of the veteran's multiple 
sclerosis.  The physician should state 
specifically his or her opinion as to 
whether it is at least as likely as 
not that the veteran's multiple 
sclerosis had its onset during the 
veteran's active duty for training in 
July 1982 or was caused or chronically 
worsened by the period of active duty 
for training in July 1982.  The 
examination report and opinion must 
reflect that the physician has 
reviewed the claims file.  
3. Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
neurology examination and physician's 
opinion, have been conducted and 
completed in full.  The RO should 
undertake any other indicated 
development and then adjudicate, on a 
de novo basis, the reopened claim of 
entitlement to service connection for 
multiple sclerosis.  In addition, the 
RO should review all evidence added to 
the record since the issuance of the 
supplemental statement of the case in 
November 1994, including the 
aforementioned letter from the 
veteran's first wife.  Based on that 
review, the RO should readjudicate 
whether new and material evidence has 
been submitted to reopen the claim for 
service connection for hydrocephalus 
with application of 38 C.F.R. 
§ 3.156(a) in light of Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  See 
Elkins v. West, 12 Vet. App. 209 
(1999) (en banc); Winters v. West, 12 
Vet. App. 203 (1999) (en banc).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

